DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application filed on March 11, 2021 in which claim 1-17 are presented for examination.
Information Disclosure Statement
The references listed in the IDSs filed on January 13, 2022 and February 8, 2022 have been considered and entered into record. Copies of the signed or initialed IDSs are hereby attached.
Allowable Subject Matter
Claims 1-17 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest art, Smith et al. (US 20190296904 A1) discloses methods and system for providing verification of information using a distributed ledger (abstract, summery and ¶[0134], Smith), the distributed ledger replicates the verification of information among different nodes (¶[0134], Smith). Lam et al. (US 20200052903 A1/ US 10,841,100 B2) discloses performing query request relating to assertion to ledger node on a trusted distributed ledger (col.15, lines 28-50,Lam). Levy (US 20190363882 A1) discloses cryptographic systems using distributed ledgers (¶[0010] and [0027]-[0028], Levy) including issuing query to a ledger node (¶[0069] and [0072], Levy) and assertion verification (¶[0052] and [0069], Levy). However, the prior art fails to disclose or suggest issuing, in response to receiving the assertion verification request, a first query to a first ledger node maintaining a first instance of a trusted distributed assertion ledger; receiving, from the first ledger node, a first query response generated by the first ledger node based on the first query and the first instance of the trusted distributed assertion ledger; issuing, in response to receiving the assertion verification request, a second query to a second ledger node maintaining a second instance of the trusted distributed assertion ledger; receiving, from the second ledger node, a second query response generated by the second ledger node based on the second query and the second instance of the trusted distributed assertion ledger; determining, based on at least the first query response and the second query response, whether the first instance of the distributed assertion ledger and the second instance of the distributed assertion ledger each comprise the at least one assertion; generating an assertion verification response based, at least in part, on the determination; and transmitting the assertion verification response from the trusted proxy agent to the querying system” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
1. Lobban et al. (US 20180183768 A1) disclose SYSTEMS AND METHODS FOR PRIVACY IN DISTRIBUTED LEDGER TRANSACTIONS.
2. King (US 9948467 B2) disclose method and system for blockchain variant using digital signatures.
3. Smith et al. (US 20180006826 A1) disclose PUBLIC KEY INFRASTRUCTURE USING BLOCKCHAINS.
4. Muftic (US 20170346639 A1) discloses public key infrastructure based on the public certificates’ ledger.
5. Song et al. (US 20170330179 A1) METHOD FOR ISSUING AUTHENTICATION INFORMATION AND BLOCKCHAIN-BASED SERVER USING THE SAME.
6. Smith et al. (US 20170317834 A1) discloses METHODS AND SYSTEMS OF PROVIDING VERIFICATION OF INFORMATION USING A CENTRALIZED OR DISTRIBUTED LEDGER.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
July 20, 2022